DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Such that since a computer is recited in the preamble of claim 1, a clear relationship needs to be recited between the computer in the preamble with the elements recited in the body of the claim such as “a customer care system”, “an automated system”, and “computing device”.
Claims 2-9 depend from claim 1.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Such that the claim 1 fails to recite a relationship between “a customer care system” in line 4 with the rest of the claim(s).  The claim(s) never recites “a customer care system” again, so the step of “establish, with a processor, a customer care system based on a first human-spoken language” becomes vague and indefinite; (what happens to “a customer care system” upon establishment?).
Claims 2-9 depend from claim 1.
Claims 10-18 recite parallel issues as claims 1-9 above.
Claim 1 recites the limitation "a processor" in line 11.  There is indefinite antecedent basis for this limitation in the claim.  The claim needs to either refer back to the earlier processor or more clearly distinguish this from the earlier processor.
This causes further vague and indefiniteness; for example, which processor is “the processor” in line 13 referring to?
	Claims 2-9 depend from claim 1.
	Claims 10-18 recite parallel issue(s) as claims 1-9 above.
7.	The term "translates" in claim 1 is a relative term which renders the claim indefinite.  The term "translates" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim needs to 
	Claim 2-9 depend from claim 1.
	Claims 10-20 recite parallel issue(s) as claims 1-9 above.
8.	Claim 19 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Such that claim being system claim, it lack any structural cooperative relationships between “a processor” and the rest of the elements that make up the system.
	Claim 20 depends from claim 19.
9.	Each of the respective dependent Claims 5, 6, 14, and 15 recites the limitation "the designated communication channel".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1, 5-8, 10, 14-17, 19, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by London (US 2016/0117593 A1; cited by the examiner and applied for the first time in the present application).
As per claims 1, 10, and 19, London teaches a computer program product comprising a computer readable storage device having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to: 
establish, with a processor, a customer care system that is operable in a first human-spoken language (“a default language associated with the conversational system”; paragraphs [0017] and [0058]);  
receive, at an automated system, a request from a user (caller) through a dedicated communication channel for a service, the request being in a second human-spoken language (“determines that the recognized input is not associated with a default language associated with the conversational system”; paragraph [0017]); 
determine, with the processor, an identity of the second human-spoken language based on the dedicated communication channel (paragraph [0238]);
determine, with a processor, that the automated system is unable to fulfill the request (paragraph [0125]); and 
transition, with the processor, the request from the automated system to a simulated live agent engine that generates a simulated live agent session, the simulated live agent engine sending the request to a machine interpreter that translates 
	As per claims 5 and 14, London further discloses the designated communication channel is a dedicated telephone number (paragraphs [0058] and [0173]). 
	As per claims 6 and 15, London further discloses the designated communication channel is an Application Programming Interface (“application programming interfaces”; paragraph [0127]). 
	As per claims 7, 8, 16, 17, and 20; refer to paragraphs [0086], [0090], and [0238]. 
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over London, as applied above, in view of Cordell (US 2016/0299887 A1; cited by the examiner and applied for the first time in the present application).
London is silent with respect to the features of escalation criteria.  
However, Cordell plainly teaches such features by name in the same field of endeavor; see Abstract, paragraphs [0019], and paragraph [0024] (claimed fraudulent activity reads on emergency response situation). 
.

17.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over London, as applied above, in view of GHATAGE et al. (GHATAGE; US 2019/0139430 A1; cited by the examiner and applied for the first time in the present application).
As per claims 9 and 18, London does not specifically teach that the computer is further caused to generate an avatar corresponding that presents the service in the second human-spoken language.
However, GHATAGE disclose the VR platform may provide objects that depict avatars for each user speaking the same language.  For example, if the first user asks a question in English, the VR platform may provide, as part of the VR learning environment for the second user, objects that depict an avatar of the first user asking the question in Spanish (e.g., such that the avatars mouth matches that of a Spanish translation of the English question); paragraph [0026].
Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to use avatars in IVR as taught by GHATAGE in London, because that would improve performance of the VR learning environment and improve the user experience by making the VR learning environment appear real (i.e., not virtual); paragraph [0026].
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

19.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/411,579 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are similar in scope and content of claims of copending application from the same applicant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Here is a comparison between claim 1 of the instant application and claim 1 of the copending application.
Co-pending Application
16/411,579
Instant Application
16/411,650
Comparison
1.  A computer program product comprising a computer readable storage 


establish, with a processor, an interactive voice response system that is operable in a first human-spoken language;
establish, with a processor, a customer care system based on a first human-spoken language;
Similar
receive, with the processor, a communication 
request through a designated communication channel for a second human-spoken 
language, the second human-spoken language being distinct from the first 


human-spoken language;  determine, with the processor, an identity of the second human-spoken language based on the 

generate, with the processor, a simulated 
interactive voice response system that provides a service in the second 
human-spoken language, the simulated interactive voice response system routing a request in the second human-spoken language to a machine interpreter that translates the request into the first human-spoken language, the translated request being provided to the interactive voice response system to process the 
request in the first human-spoken language, the processed request being 

voice response system as the service in the second human-spoken language.

request;  and transition, with the processor, the request from the automated system to a simulated live agent engine that generates a simulated live agent 
session, the simulated live agent engine sending the request to a machine 
interpreter that translates the request into the first human-spoken language, 
the machine interpreter sending the translated request to a computing device, operably by a 
service in the first human-spoken language, the machine interpreter translating the service into the second human-spoken language, the simulated live agent engine delivering the service in the second human-spoken language to the user. 




Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KAWATAKE teaches a bidirectional speech translation system.  Sharpe et al. teach call routing based on caller language.  Hovestadt et al. teach a speech dialog control module includes an input device that receives a speech signal in a first language, which is different from the control instruction language.  Curry et al. teach an interactive conversational speech communicator method and system.  De Silva et al. teach an automated use of interactive voice response system.  Roderick et al. teach escalating fraudulent activity callers in IVR environment.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							


							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            March 19, 2021